Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Kr 1020170090765), cited by applicants.
Patentees disclose embodiment 1 (note that embodiment 4 is similar) on the last page in which embodiment 1 contains 40 parts of component “a” which is a graft copolymer having 40 parts of butyl acrylate core of 80 nm diameter, 40 parts styrene and 20 parts acrylonitrile as in applicants “graft copolymer” of line two of claim 1; 16 parts graft copolymer “b” containing 40 parts grafted styrene, 16 parts grafted acrylonitrile and 40 parts butyl acrylate. Note also that embodiment 1 contains 34 parts “c-1” which is a 40/60 styrene/acrylonitrile copolymer and a component “c-2” which is a 40/40/20 styrene/methyl methacrylate/acrylonitrile copolymer reading on applicants “matrix copolymer” (including that of claims 4 and 5) or “additive” and note also weight average molecular weights as in claim 6 under the section “c) hard matrix polymer”. Note that “c-1”may include methacrylic acid ester monomers or more than 1 type of monomer (see the section under “c) hard matrix polymer”) and thus may read on either applicants “matrix copolymer” or “additive” and note also weight average molecular weights of 110,000. See the first paragraph under “a) first core- shell graft copolymer” where particle size may be 70-120 nm as encompasses claim 2 particle diameters. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

The terminal disclaimer filed on 5-11-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of SN 17055088 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant's arguments filed 5-9-22 have been fully considered but they are not persuasive. The particle size of example 2 is further from 75.0 nm than applicants comparative example 2 and it is therefore unclear if unexpected results exist for particle sizes of as high as 75.0 nm.
Sung has been withdrawn in view of applicants certified translation filed 5-11-22.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
2-3-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765